Citation Nr: 1339836	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  10-17 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of a left ankle fracture, to include arthritis (hereinafter, "a left ankle disability").  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel

INTRODUCTION

The Veteran served on active duty from July 1957 to June 1960.

This matter is on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  However, jurisdiction over the appeal is currently with the RO in Waco, Texas.   

While the assigned rating for the Veteran's service-connected left ankle disability was increased during the course of the appeal, he was not granted the maximum ratings allowable. As a consequence, the issue remains in appellate status. AB v. Brown, 6 Vet. App. 35, 38 (1993); Corchado v. Derwinski, 1 Vet. App. 160 (1991).

The Veteran testified before the undersigned Veterans Law Judge in October 2012.  A transcript of the hearing is of record.  In January 2013, the Board remanded this issue for further development.  The appeal is now ready for disposition.

A claim for service connection for a psychiatric disorder, as well as an application to reopen previously denied claims for service connection for low back and left knee disorders, have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The current appeal has been processed using the Virtual Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Residuals of a left ankle fracture, to include arthritis, have been manifested by pain, tenderness, and limitation of motion, but not by ankylosis.  
CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for residuals of a left ankle fracture, to include arthritis, have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5270 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, VA's duty to notify was satisfied by way of a letter sent to the Veteran in February 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  

Therefore, adequate notice was provided to the Veteran prior to the initial adjudication of his claim and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

Here, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted statements in support of his claim.  

In addition, VA examinations with respect to the issue on appeal were obtained in April 2008, January 2010 and April 2013.  38 C.F.R. § 3.159(c)(4).  As noted below, the Board finds that, collectively, the VA examinations obtained in this case are more than adequate.  They are predicated on a full understanding of the Veteran's medical history and provide a sufficient evidentiary basis for the claim to be adjudicated.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran was also afforded a hearing before the undersigned Veterans Law Judge in October 2012.  The hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), which consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, the Veteran was specifically asked about how his left ankle affects his functioning on a day-to-day basis.  

Finally, it is noted that this appeal was remanded by the Board in January 2013 for further development in order to afford the Veteran a new VA examination.  The Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran was provided the required VA examination in April 2013, which the Board finds adequate for adjudication purposes.  After the required development was completed, this issue was readjudicated, and the Veteran was sent a supplemental statement of the case in October 2013. Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. The degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1 (2013). Separate diagnostic codes identify various disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013). The Board has been directed to consider only those factors contained in the rating criteria.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013). When, after careful consideration of all procurable and assembled data, a reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3 (2013).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45 (2013).  Thus, VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Further, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. Actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 38 C.F.R. § 4.59 (2013).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible. Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran is currently in receipt of a 20 percent disability rating for his service-connected left ankle disability.  In order to warrant a rating in excess of 20 percent, the evidence must show ankylosis of the ankle in plantar flexion between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees.  38 C.F.R. § 4.71a, DC 5270 (30 percent).  For comparison purposes, the normal range of motion in the ankle is 45 degrees of plantar flexion and 20 degrees of dorsiflexion.  See 38 C.F.R. § 4.71, Plate II (2013).  

Based on the evidence of record, a rating in excess of 20 percent is not warranted, as ankylosis of the left ankle has not been shown.  Clearly, there are some limitations in his ankle functioning.  For example, at a VA examination in April 2008, the Veteran described long-standing ankle pain, and X-rays of the left ankle showed tibiocalcaneal abnormalities, which led to a diagnosis of osteoarthritis.  He has also used an upright ankle brace for support.  

However, examination of the Veteran's left ankle revealed an active range of motion of 10 degrees in both plantar flexion and dorsiflexion.  Moreover, his passive range of motion was 20 degrees in both plantar flexion and dorsiflexion, which led the examiner to suspect that the Veteran may be exaggerating his symptoms.  In any event, no ankylosis was shown on this occasion.  

At a January 2010 VA general medical examination that addressed multiple physical disorders, the Veteran again described progressively worse severe pain and weakness in his ankle.  On examination, there was some weakness observed, but no deformity or instability.  While he exhibited 0 degrees of dorsiflexion, he maintained 20 degrees of plantar flexion.  As such, while he was substantially unable to flex his foot in one direction, ankylosis was nevertheless not shown.  

At his most recent VA examination in April 2013, the Veteran again reported that his left ankle had never stopped hurting since service and that it hurts more when he places weight on it.  He reported that he is generally unable to walk after 15 minutes due to the pain.  On examination, he demonstrated 45 degrees of plantar flexion that was not limited by pain, but exhibited only 5 degrees of dorsiflexion.  While this is more limited compared to the normal range of motion, ankylosis was not shown.  

While the Veteran has also undergone a number of outpatient evaluations for his left ankle since 2007, none of them indicate the presence of ankylosis.  For example, in October 2008, he indicated "minimal" discomfort in his range of motion, which was limited to only 8 degrees of dorsiflexion.  However, despite significant limitation of motion, ankylosis was not shown.  Similarly, at a September 2009 evaluation, he expressed discomfort in range of motion, and his dorsiflexion was again limited to only 8 degrees.  However, ankylosis was not shown.  The Board also notes that X-rays from March 2013 were "not significantly changed" compared to prior X-rays.  Therefore, as ankylosis has not been shown on any occasion, a rating in excess of 20 percent is not warranted on a schedular basis.  

In so finding, the Board has considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). However, a rating in excess of 20 percent for an ankle disability is based exclusively on ankylosis rather than restricted range of motion, and the Deluca criteria are not applicable in such situations.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board has also considered the Veteran's statements that his left ankle disability is worse than the ratings he currently receives.  In addition, the Board has analyzed the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  \Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because such actions require only personal knowledge as the symptomatology comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his left ankle according to the appropriate diagnostic code.

On the other hand, competent evidence concerning the nature and extent of the Veteran's left ankle disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions. The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The United States Court of Appeals for Veterans Claims has clarified the analytical steps necessary to determine whether referral for such consideration is warranted. Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must determine if the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptoms.  If such criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issue on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, the Board has considered the requirements of the diagnostic code as well as the functional limitations, to the extent that they are applicable.  For example, the Board understands that the Veteran has ankle pain and recognizes his assertions (such as in December 2011) that this pain causes difficulty sleeping.  However, the Board does not conclude that such symptoms are so extreme as to render the rating code inadequate.  As such, the Veteran's symptoms are not so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  Thun, 22 Vet. App. at 111; Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board has considered whether the Veteran has asserted that he is unemployable due to his service-connected left ankle disability.  While it is true that he has submitted evidence of a medical disability, and has indicated that he is no longer working, the Board does not believe that there is sufficient evidence to infer that a claim for a total disability rating based on individual unemployability has been raised.  Significantly, medical evidence of record does not associate the Veteran's unemployment with his service-connected left ankle disability.  Further, the Veteran has not made any specific statements to this point.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to the service-connected left ankle disability has not been raised. Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Based on evidence of record, the Board determines that an increased rating for the Veteran's left ankle disability is not warranted for any portion of the appeal period.  As such, the appeal is denied.
ORDER

A rating in excess of 20 percent for residuals of a left ankle fracture, to include arthritis, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


